By the Court.

Lyon, J.,
delivering the opinion.
1. Were the plaintiffs in error stockholders in the Dahlonega Tanning and Leather Manufacturing Company, are liable as such for the debts of the Company ? This question was made in a case between the same parties in 22 Ga., 86, in which this Court held, that they were not only stockholders originally — for this fact appears in the charter — but that they were liable as such for the debts, unless they could allege and prove that they had been discharged from such liability *101according to the provisions of the second section of the Act' of 29th December, 1838, Cobb, 112, that is, by a transfer of their stock and a publication thereof in two newspapers in or nearest the place where the corporation kept its principal office, once a month for six months, immediately after such transfer. The plaintiffs did offer proof of the transfer of their stock in the company, but they did not show or attempt to do so, that they had published notice of such transfer in terms of that Act. And as the 2d section of the Act of incorporation of this company makes “ the private property of the stockholders bound for the payment of the debts of the company,” the question is settled that the plaintiffs, as stockholders, are liable for the debts of the company.
3. Where the plaintiffs entitled to personal services or notice of suits against the company before judgment, in order to render their individual property liable for seizures under executions against it? To determine this question, reference need only to be had to the Act of incorporation. By the 3d section of that Act it is enacted, “That my fieri facias issued against said incorporation, may be levied and collected, and out of the private property of any of the stockholders in said incorporation.” Therefore, no such notice of the suit, or service of the process upon the stockholder, is required or was necessary by that Act. It is only necessary that execution should legally issue against the incorporation, that is, that the incorporation itself, not its members, should be legally served, a judgment property rendered against it. A fieri facias issued from such judgment might be levied and collected out of the private property of the stockholder. The Legislature clearly intended that a service on the incorporation should be good as against the stockholder, that a judgment and execution good as against the incorporation, should be such against the individual members thereof. Such is the enactment. The stockholders cannot complain. They accepted the charter, enjoyed its privileges, and they must now stand by all its terms and bear all its burdens. But what is the necessity of such service or notice ? What plea or defense could the stockholders, as such, have made to the suits, had they been served, that the incorporation did not make or ought to have made? They are liable for the debts. These are debts, so declared to be by the judgment of the Court, and nothing more was necessary than to provide a means for *102their enforcement. This was done by fieri facias. The same way precisely, and no other, that is provided by law for the enforcement of all other debts against other persons.
These are the only questions made in the record, and as there is no error, the judgment of the Court beluw must stand affirmed.